Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The amendment after non-final office action on July 29, 2022 is acknowledged.  Claims 1, 3-15, and 17-20 are pending.  
The restriction requirement was deemed proper and made FINAL in a previous office action.  Claims 13-15 and 17-20 remain withdrawn from consideration.  Claims 1 and 3-12 are examined on the merits of this office action.


Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 3-12 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ertl (US6686177, cited in IDS) in view Weiss (WO2007/081824 A2, cited in IDS), Weiss* (WO2008043033 A2, cited in Applicant’s IDS).
Ertl teaches a pharmaceutical formulation comprising an insulin analogue (claim 1), wherein the insulin analogue contains an insulin A sequence with a substitution at A21 (claim 1 and column 6, lines 11-14) wherein the substitution is a glycine, alanine, serine or threonine (claim 1 and column 6, lines 11-14).  Ertl teaches a pharmaceutical preparation according to the present invention containing the insulin analog Gly(A21)-Arg(B31)-Arg(B32)-human insulin (claim 29) which has a glycine substitution at A21 and two C-terminal arginine residues on the B-chain.   
Ertl further teaches insulin-Zinc complex, comprising an insulin hexamer and 4 to 10 Zinc ions per insulin hexamer, wherein the insulin hexamer consists of six molecules of an insulin analog of the formula I (lines 27-32, formula I found in claim 1).  Ertl teaches the composition comprises a preservative meta-cresol (Example 7, line 3) and comprises a depot auxiliary.  Ertl teaches wherein the pharmaceutical composition is a clear buffered solution at a pH 4 (see column 7, lines 58-60, see example 7).
Ertl is silent to (i) histidine substitutions at both A4 and A8 and (ii) a single chain insulin analogue comprising a peptide linker comprising Gly-Gly-Gly-Pro-Arg-Arg.
However, Weiss teaches a pharmaceutical formulation comprising an insulin analogue (page 7, paragraph 2, lines 1-2), wherein the insulin analogue (page 5, paragraph 4, lines 1-2) contains an insulin A sequence and the insulin A sequence comprises paired Histidine substitutions at A4 and A8 (lines 1-3, SEQ ID NO:2).  Regarding claim 9, Weiss further teaches at least 4 zinc ions per 6 insulin analogue molecules (page 6, paragraph 2, and line 7).  Weiss teaches that substitutions at A4 and A8 with histidine do not significantly enhance insulin receptor affinity of the analogues as compared to wild type insulin (Table 1).  Weiss further teaches that histidine substitutions at A4 and A8 allow for zinc binding and confer a zinc-dependent increase in thermodynamic stability and so delay chemical degradation of the protein.  Weiss further teaches that these substitutions can be beneficial and can be made in fast acting insulins and also slow acting insulin such as NPH insulin, human insulin, lente insulin and ultralente insulin analogues (see page 10, last paragraph).  Weiss further teaches that histidine substitution at A4 and A8 increases the number of zinc binding sites (see Figure 3) which is beneficial in depot formulations.  Weiss further teaches wherein the insulin analogue can be a single chain insulin analogue with a connecting peptide linker (see page 6, last paragraph, line 7, page 7, last paragraph). 
Weiss* teaches fibrillation resistant insulin wherein the insulin is single chain and connected by a 4-10 amino acid linker (see abstract and claim 2).  Weiss* teaches wherein the linker is Gly-Gly-Gly-Pro-Arg-Arg (see SEQ ID NO:19) which comprises the linker peptide sequences of instant claims 3-5.  Weiss* teaches that “It is envisioned that any of these truncated linkers may be used in the single-chain insulin analogues of the present invention, either alone or in combination with other substitutions or other changes in the insulin polypeptide sequence” (see page 17, second paragraph).  Weiss* teaches use of the linker with A and B chain sequences with and without substitutions.  Weiss* also teaches that the single chain insulin can have Histidine residues at A4 and A8 (see page 9, second paragraph) and wherein zinc can be present in the formulation which promotes hexamer formation (see page 9, third paragraph).  Weiss* further teaches use of a single chain peptide comprising gly gly gly pro arg arg as the linking peptide (SEQ ID NO:26, referred to as the 57mer single insulin analogue in the examples, Table 1, see page 20, second paragraph, lines 1-2).  Weiss* teaches “Further, because even in hexameric Solutions the monomer is the Susceptible species in the mechanism of fibrillation, linker-specific protection from fibrillation in a monomeric analogue predicts comparable or greater protection in a hexameric formulation (see page 20, second paragraph, lines 9-12).  Regarding claims 3-5, Weiss* further teaches that the single chain insulin analogue comprising instant SEQ ID NO:17 (an also SEQ ID Nos:15-16) had increased stability (see Table II, page 24).  Weiss* specifically teaches that “Thus, interposition of the linker enables the favorable effects of the substitutions on thermodynamic stability (and hence resistance to chemical degradation) to be retained…” (see page 24, second paragraph, lines 11-13).  Furthermore, Weiss* teaches decreased fibrillation as compared to insulin and various insulin analogues (see Table III).
It would have been obvious at the time of the invention to substitute positions A4 and A8 with histidine as taught by Weiss and Weiss* with the insulin analogue of Ertl.   The motivation to combine is that substitution of His at positions A4 and A8 with His confers protection from protein fibrillation (protein degradation) via zinc binding and stabilization.  Regarding A4 and A8 substitution with Histidine, there is reasonable expectation of success given that enhanced stability and protection from degradation is advantageous in preserving the function of the insulin analogue.
Furthermore, it would have been obvious at the time of the invention to use the Gly-Gly-Gly-Pro-Arg-Arg peptide of Weiss* as the connecting peptide of Ertl in view of Weiss for creating a stable single chain insulin analogue.  The motivation to combine is that substitution the connecting peptide of Weiss* will enhance  stability, maintain overall activity and decrease fibrillation of the insulin analogue all of which are beneficial for creating insulin analogues.  There is reasonable expectation of success given that enhanced stability and protection from degradation is advantageous in preserving the function of the insulin analogue and is a major goal when designing insulin analogues given that insulin is easily degraded.  Furthermore, there is a reasonable expectation of success given that Weiss* teaches use of the same linking peptide to create a single chain insulin analogue that may also have zinc and zinc binding sites for hexamer formation.
Regarding the limitations of “wherein the formulation forms complexes between zinc insulin hexamers upon subcutaneous administration”(claim 1), “wherein the insulin analogue forms a micro-crystalline insulin suspension at pH 6.5-7.5” (claim 10); “wherein the insulin analogue forms a microcrystalline insulin suspension upon subcutaneous injection” (see claim 11);  “wherein the insulin analogue displays a solubility at pH 4.0 of 0.6 mM or greater and a solubility at pH 7.4 of 1-2 µM at a molar ratio of 5.2 zinc ions per 6 insulin analogue molecules” (Claim 1), Ertl in view of Weiss, and Weiss* teach subcutaneous depot formulation comprising an insulin analogue of instant claim 1  (including glycine at A21) and zinc and therefore would inherently have the properties of forming complexes of insulin hexamers upon subcutaneous administration and forming a microcrystalline suspension at pH 6.5-7.5; display a solubility at pH 4.0 of 0.6 mM or greater and a solubility at pH 7.4 of 1-2 µM at a molar ratio of 5.2 zinc ions per 6 insulin analogue molecules  The MPEP § 2112 states: “Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”    The combined references of Ertl in view of Weiss and Weiss* teach the same insulin analogue of the instant claims (same sequence with linking peptide) and thus this limitation would be an inherent property.
Regarding claims 6-7 and 12, Ertl teaches a pharmaceutical formulation comprising an insulin analogue (claim 1), wherein the insulin analogue contains an insulin A sequence with a substitution at A21 (claim 1 and column 6, lines 11-14) wherein the substitution is a glycine, alanine, serine or threonine (claim 1 and column 6, lines 11-14).  Ertl teaches a pharmaceutical preparation according to the present invention containing the insulin analog Gly(A21)-Arg(B31)-Arg(B32)-human insulin (claim 29) which has a glycine substitution at A21.
Regarding claim 8, the combination of Ertl, Weiss and Weiss* teach the A-chain sequence comprising instant SEQ ID NO:6 (A4 and A8 histidine and A21 glycine) and the B-chain comprising instant SEQ ID NO:3 (the native B-chain sequence) thus meeting the limitations of instant claim 8.

Response to Applicant’s Arguments
Applicant again reiterates that the prior art, considered as a whole, does not provide a suggestion or a motivation.  Applicant argues Ertl provides a much broader disclosure  and there would be no motivation to combine.  Ertl does not describe a substitution at A21 alone and A21 substitution was in context with ArgB31 and ArgB32 extension of the B chain.  The purpose of the A21G substitution is believed to decrease the solubility of the traditional zinc hexamer at neutral pH without changing the number of zinc ions per hexamer.  By contrast, the HisA4, A8 bridge of the instant analogues is a polar connection between hexamers. In addition, In addition to the 7 possible substitutions at A21 provided by Ertl, substitutions in the A- chain are also taught as possibly being present at A8, A9, A10 and A14. The B-chain may optionally have an N-terminus extension of 1-4 histidine residues, a substitution of any amino acid or a deletion of the amino acid at B1, substitutions at B2, B3 and/or B4, and a substitution of any amino acid or a deletion of the amino acid at B30. As also argued previously, Ertl indicates that increased Zinc binding is due to a HisB3 substitution or a HisB30, desB30 modification, not HisA4 and HisA8 as provided presently (Ertl, Column 8, lines 18-47, and Column 12 line 54 - column 14, line 10). No rationale is provided for the selection of the A21 substitutions of Ertl from the 11 positions at which some alteration may occur according to Ertl to combine with the HisA4 and HisA8 substitution of Weiss and Weiss*. Furthermore, while Ertl entirely fails to teach or suggest HisA4 and HisA8 substitutions, Ertl is not entirely silent regarding those positions. Ertl teaches that the amino acid at A8 may be threonine (as in wild type insulin) or an alanine substitution (Column 2, line 52). Ertl fails to teach or suggest the presence of a Histidine substitution at position A8. Ertl further indicates no substitutions are present at A4 at all. "(Al-A5) are the amino acid residues in the positions Al to A5 of the A chain of human insulin (cf. SEQ ID NO: 1) or animal insulin." (Column 2, lines 40- 42) Ertl's teaching of a wild type amino acid at A4 is unsurprising in view of the recognized properties of insulin analogues having such a substitution as HisA4. The prior art provides no teaching or suggestion, that such properties would be overcome in an insulin analogue as claimed.  Applicant further argues “It should be further noted that Weiss does not teach the use of only HisA4 and HisA8 substitutions to reduce fibrillation via zinc-binding. Weiss also provides the option of a histidine substitution at position B 1 for the same goal. As noted above, Ertl allows for any amino acid or no amino acid to be present at position B 1. Therefore, one of skill in the art, considering the teachings of both Ertl and Weiss in their entireties, wishing to combine the favorable properties of both insulin analogues, would not find any motivation to combine the HisA4 and HisA8 substitutions of Weiss with the contradictory teachings of Ertl regarding positions A4 and A8. Instead, one would be motivated to combine the teachings that are entirely compatible with each reference, namely, a HisB1 substitution. One of ordinary skill in the art would have found the greatest likelihood of success using a HisB 1 substitution rather than paired HisA4/HisA8 substitutions. Furthermore, the possible substitutions at A21 provided by Ertl are just 7 of 69 possible alterations, including the possible deletion or substitution of any amino acid at position B1 and/or B30, but not including combinations of substitutions and/or deletions. No rationale has been provided for the selection of the A21 substitutions from this list of possibilities to combine with the teachings of Weiss and Weiss*. Again, one of skill in the art would have found no teaching or suggestion to select some teachings while ignoring or contradicting others in the cited references to find the alleged reasonable expectation of success in this regard. 
Applicant’s arguments have been fully considered but not found persuasive.  
Regarding Applicants arguments that one would not have picked the A21G substitution, the Examiner respectfully disagrees.  Ertl specifically teaches and provides an example of a pharmaceutical preparation according to the present invention containing the insulin analog Gly(A21)-Arg(B31)-Arg(B32)-human insulin (claim 29) which has a glycine substitution at A21 and two C-terminal arginine residues on the B-chain.  Though, many possibilities are encompassed by Ertl, Ertl specifically provides an example and claims wherein A21 is substituted with Glycine.  According to MPEP 2121, When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable/enabling. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07.  Thus, insulin analogue found in the claims of Ertl with a Glycine at A21 is presumed to be enabling.   Furthermore, regarding Applicant’s arguments that Ertl does not teach or suggest substitutions at A4 and A8, the Examiner acknowledges this deficiency and thus, the teachings of Weiss were provided for motivation to substitute A4 and A8 of Ertl with histidine. First, the Examiner would like to point out that Ertl does not teach away from substitution A4 and A8 with histidine and the motivation to do so is provided in Weiss and Weiss*. MPEP 2145 states, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
  As stated above, It would have been obvious at the time of the invention to substitute positions A4 and A8 with histidine as taught by Weiss and Weiss* with the insulin analogue of Ertl.   The motivation to combine is that substitution of His at positions A4 and A8 with His confers protection from protein fibrillation (protein degradation) via zinc binding and stabilization.  Regarding A4 and A8 substitution with Histidine, there is reasonable expectation of success given that enhanced stability and protection from degradation is advantageous in preserving the function of the insulin analogue.  Furthermore, there is a reasonable expectation of success given that (i) Weiss teaches that histidine substitutions at A4 and A8 allow for zinc binding and confer a zinc-dependent increase in thermodynamic stability and so delay chemical degradation of the protein; (ii) Weiss further teaches that these substitutions can be beneficial and can be made in fast acting insulins and also slow acting insulin such as NPH insulin, human insulin, lente insulin and ultralente insulin analogues (see page 10, last paragraph); (iii) Weiss further teaches that histidine substitution at A4 and A8 increases the number of zinc binding sites and (iv) Weiss* also teaches that the single chain insulin can have Histidine residues at A4 and A8 (see page 9, second paragraph) and wherein zinc can be present in the formulation which promotes hexamer formation (see page 9, third paragraph).  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the instant case, there is teaching suggestion and motivation with a reasonable expectation of success to modify the insulin analogue of Ertl to result in the single chain insulin analogue of the instant claims.    It would have been obvious at the time of the invention to substitute positions A4 and A8 with histidine as taught by Weiss and Weiss* with the insulin analogue of Ertl.   The motivation to combine is that substitution of His at positions A4 and A8 with His confers protection from protein fibrillation (protein degradation) via zinc binding and stabilization.  Regarding A4 and A8 substitution with Histidine, there is reasonable expectation of success given that both Weiss and Weiss* teach these substitutions and that they enhance stability and protect from degradation which is advantageous in preserving the function of the insulin analogue including in insulin depot formulations.
Regarding the teachings of Weiss*, the Examiner states, "Weiss* also teaches that the single chain insulin can have Histidine residues at A4 and A8 (see page 9, second paragraph) ..." It should be noted that this passage of Weiss* explicitly refers to "International Application No. PCT/US07/00320," which was published as W02007/081824 (Weiss). Therefore, the disclosure of HisA4 and HisA8 substitutions of Weiss* is not an independent disclosure, but is merely a summary repetition of Weiss, which also includes HisB 1 substitutions as discussed above. None of the working examples of Weiss* include both HisA4 and HisA8 substitutions, but rather only HisA8 substitutions. For this reason, Weiss* is actually non-enabling beyond the disclosure of Weiss regarding HisA4, HisA8 substitutions. The recitation of a theoretical possibility of a single- chain insulin analogue containing HisA4 and HisA8 substitutions in such a context would not provide one of ordinary skill in the art with a reasonable expectation of success in providing an insulin molecule that is even functional, much less distinct from prior analogues.
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner acknowledges that Weiss*  specifically states “A single-chain insulin analogue of the present invention may also contain other modifications, such as substitutions of a Histidine at residues A4, A8…as described in PCT/US07/0030…”  Thus, Weiss* teaches His substitutions at A4 and A8 are encompassed by the invention and thus, it is enabling that A4 and A8 can be substituted.  According to MPEP 2121, When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable/enabling. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07.  Thus, insulin analogue found in the claims of Ertl with a Glycine at A21 is presumed to be enabling.  Nevertheless, it is the combination of Ertl, Weiss and Weiss* that provide the motivation to do so (see rejection above, and arguments above regarding the motivation substitution A4 and A8 with Histidine).  Regarding A4 and A8 substitution with Histidine, there is reasonable expectation of success given that enhanced stability and protection from degradation is advantageous in preserving the function of the insulin analogue.
Applicant argues that the disclosure of Weiss*, considered in its entirety, provides additional information regarding the differences in properties of single-chain insulins and otherwise identical two-chain insulin analogues. This further argues against the motivation to combine the teachings of the Ertl, Weiss and Weiss* references with a reasonable expectation of success. Weiss* provides the results of various assays which compare a single-chain insulin (SCI) having the substitutions HisA8, AspB 10, AspB28 and ProB29 (SEQ ID NO: 26) to a corresponding two-chain analogue having identical substitutions but having separate A-chain and B-chain polypeptides and no connecting peptide (Weiss*, Page 19, first full paragraph starting at line 13). The results of the assays indicate that the properties exhibited by the SCI have little to no predictive value regarding the properties of the two-chain insulin analogue and vice versa. For example, the affinity of the two-chain insulin analogue is 700 percent of wild type human insulin, but the corresponding SCI is close to the range of wild type insulin, 129 percent (page 22, first full paragraph including Table I). While the thermodynamic stability of the SCI and the corresponding two-chain insulin were the same (page 24, Table II), the resistance of the SCI to fibrillation is much greater than that of the two-chain insulin (page 27, Table III). Therefore, as with the previously discussed Hua reference, Weiss* also demonstrates that one of skill in the art would understand that teachings regarding two-chain insulins will not necessarily be applicable to single-chain insulins and vice versa.
Applicants arguments have been fully considered but not found persuasive.  The Examiner disagrees that Ertl and Weiss only teach functional two-chain analogues.  Weiss specifically teaches wherein the insulin analogue can be a single chain insulin analogue with a connecting peptide linker (see page 6, last paragraph, line 7, page 7, last paragraph).   In addition, Weiss* also teaches fibrillation resistant insulin wherein the insulin is single chain and connected by a 4-10 amino acid linker (see abstract and claim 2).  Weiss* teaches wherein the linker is Gly-Gly-Gly-Pro-Arg-Arg (see SEQ ID NO:19).  Weiss* teaches that “It is envisioned that any of these truncated linkers may be used in the single-chain insulin analogues of the present invention, either alone or in combination with other substitutions or other changes in the insulin polypeptide sequence” (see page 17, second paragraph).  Weiss* teaches use of the linker with A and B chain sequences with and without substitutions.  Weiss* also teaches that the single chain insulin can have Histidine residues at A4 and A8 (see page 9, second paragraph) and wherein zinc can be present in the formulation which promotes hexamer formation upon administration (see page 9, third paragraph).  Thus, both Weiss and Weiss* teach use of single chain insulin analogues for enhancing stability (made via connecting peptides) with and without additional substitutions including Histidine at A4 and A8.  There is a reasonable expectation of success of using a peptide connecting peptide to create a single chain insulin analogue given that Weiss* specifically teaches that this can be done with substitutions at A4 and A8 with histidine.
Applicants argue “Weiss* provides not only the connecting peptide GGGPRR, but also the connecting peptides RXXnR (SEQ ID NO:5, n=2- 8), RRXKR (SEQ ID NO: 6, x=0-6 amino acids), RREXnQKR (SEQ ID NO: 7, n=0-4 amino acids, SEQ ID NO: 18), RREAQKR (SEQ ID NO: 9), RRELQKR (SEQ ID NO: 10), RREAELQKR (SEQ ID NO: 12), RREASLQKR (SEQ ID NO: 13), RREAESLQKR (SEQ ID NO: 14), GSEQRR (SEQ ID NO: 21), RREQKR (SEQ ID NOs: 8 and 22), RREALQKR (SEQ ID NOs: 11 and 23), and GAGRRR (SEQ ID NO: 24). Weiss* provides the rationale for selection of SEQ ID NOS 5-14 as providing "sequences where the linker comprises amino acids in their naturally occurring locations in proinsulin." The two Arg residues normally found adjacent to the B-chain sequence and the Lys-Arg sequence normally found adjacent the A-chain sequence are specifically mentioned (column 13, lines 2-14). 
To utilize the teachings of Weiss* to arrive at the claimed invention, a person having ordinary skill in the art would need to select GGPRR or GGGPRR or the general formula X1X2RR (where X1 is Glu or Gly and X2 is Pro or Gln), over the remaining 12 or more connecting polypeptides disclosed in Weiss*. Utilization of Weiss* would require one of skill in the art to disregard the teaching of the use of a naturally occurring sequence and the fact that most of the corresponding polypeptides begin with a pair of Arginine amino acids, unlike the claimed linker sequences. 
As stated above, AspB10 is provided to block zinc binding (Weiss*, page 7, second paragraph). In contradistinction, Ertl explicitly states that the analogues provided "exhibit enhanced zinc binding" (Abstract) while Weiss states that the histidine substitutions provided are spaced such that the histidine side chains to coordinate with zinc (page 7, first paragraph). Ertl also notes that the desired formation of a subcutaneous depot of precipitated insulin depends on the presence of zinc (column 7, line 67 - column 8, line 1 and column 8, lines 32-47). Insofar as the references are opposed to each other in their aim regarding formation of complexes with zinc to stabilize the insulin analogue, one of ordinary skill in the art would not have had found a suggestion or motivation to combine Weiss*'s monomeric and non-zinc-binding single chain insulin with the enhanced zinc-binding analogues of Ertl and/or Weiss. Furthermore, even ignoring this lack of a teaching or suggestion, even if one of skill in the art did consider such a combination, this conflict in teachings would not have provided a reasonable expectation of success.
Applicants arguments have been fully considered but not found persuasive.  Regarding Applicant’s arguments that one of ordinary skill in the art would not have been motivated to pick the linking peptide of the instant claims (SEQ ID NO:18), the Examiner respectfully disagrees.  Weiss* teaches fibrillation resistant insulin wherein the insulin is single chain and connected by a 4-10 amino acid linker (see abstract and claim 2).  Weiss* teaches wherein the linker is Gly-Gly-Gly-Pro-Arg-Arg (see SEQ ID NO:19).  Weiss* teaches that “It is envisioned that any of these truncated linkers may be used in the single-chain insulin analogues of the present invention, either alone or in combination with other substitutions or other changes in the insulin polypeptide sequence” (see page 17, second paragraph).  Weiss* teaches use of the linker with A and B chain sequences with and without substitutions.  Weiss* also teaches that the single chain insulin can have Histidine residues at A4 and A8 (see page 9, second paragraph) and wherein zinc can be present in the formulation which promotes hexamer formation (see page 9, third paragraph).  Weiss* further teaches use of a single chain peptide comprising gly gly gly pro arg arg as the linking peptide (SEQ ID NO:26, referred to as the 57mer single insulin analogue in the examples, Table 1, see page 20, second paragraph, lines 1-2).  Weiss* teaches “Further, because even in hexameric Solutions the monomer is the Susceptible species in the mechanism of fibrillation, linker-specific protection from fibrillation in a monomeric analogue predicts comparable or greater protection in a hexameric formulation (see page 20, second paragraph, lines 9-12).  Weiss* specifically teaches that the single chain insulin analogue comprising instant SEQ ID NO:17 (and also SEQ ID Nos:15-16) had increased stability (see Table II, page 24).  Weiss* specifically teaches that “Thus, interposition of the linker enables the favorable effects of the substitutions on thermodynamic stability (and hence resistance to chemical degradation) to be retained…” (see page 24, second paragraph, lines 11-13).  Furthermore, Weiss* teaches decreased fibrillation as compared to insulin and various insulin analogues (see Table III).  Thus, Weiss* provides the teaching, suggestion and motivation with a reasonable expectation of success to use instant SEQ ID NO:17 as a linker peptide to create a more stable insulin analogue of Ertl in view of Weiss.
Regarding Applicants arguments that Weiss* teaches AspB10 is provided to block zinc binding, the Examiner acknowledges that multiple insulin analogues are encompassed by Weiss*, however this does not teach away from the fact that Weiss* also teaches increasing Zn-binding sites to reduce fibrillation at Histidine at A4 and A8 (see page 15, lines 8-12). Weiss* teaches “it is believed that the [HisA4 , HisA8] substitutions also provide a potential bi-Histidine Zn-binding site, which also confers protection from fibrillation. It is further envisioned that zinc stabilization of insulin will not affect activity in vivo because such zinc-protein structures are predicted to dissociate at protein and zinc concentrations less than about 1 mM” (see page 15, lines 8-12). Furthermore, B10 substitution is not a requirement of the analogue of Weiss* and may be included depending on the desired analogue.  Weiss* states “For example, it is envisioned that histidine may be maintained at Bl0 to maintain zinc binding and insulin
hexamer formation” (see page 28, last paragraph).

Applicant argues that “Finally, the present invention was met with surprise by those of skill in the art, as exemplified by the publication "Phillips et al., "Supramolecular Protein Engineering" (2010) Journal of Biological Chemistry, Vol. 285, No. 16, pp. 11755-11759," a copy of which is attached as Appendix A. Therefore, one of ordinary skill in the art would not have found any teaching or suggestion, either in the cited references or in the information available at the time of the invention, to combine the selected teachings of the references from among the large number of possible substitutions listed to arrive at the present invention, with a reasonable expectation of success. 
Applicants arguments have been fully considered but not found persuasive.  The Examiner is unclear as to what the unexpected findings were in the attached NPL reference by Phillips.  Applicants have failed to point to evidence/results in the reference provided and indicate why the analogue of the instant claim has unexpected properties or even what the properties are.   MPEP states that “"[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992)” (see MPEP 716.02 (b)).
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R.D/             Examiner, Art Unit 1654                                                                                                                                                                                           

/JULIE HA/             Primary Examiner, Art Unit 1654